Citation Nr: 0631183	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  05-03 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to an initial increased rating for a herniated 
disc of the thoracolumbar spine with bilateral chronic 
sacroiliitis, which is rated as 10 percent disabling as of 
July 31, 2004, and 20 percent disabling as of December 28, 
2005.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from July 2002 to 
July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Winston-Salem, North Carolina.

FINDINGS OF FACT

1. There is no competent medical evidence that the veteran 
currently has hypertension.

2. From July 31, 2004 to December 27, 2005, the veteran's 
service-connected herniated disc of the thoracolumbar spine 
with bilateral chronic sacroiliitis was manifested by a 
normal gait, forward flexion of the thoracolumbar spine to 90 
degrees, and a combined range of motion greater than 120 
degrees, with no evidence of an abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis, or a 
neurological deficit.

3. As of December 28, 2005, the veteran's service-connected 
herniated disc of the thoracolumbar spine with bilateral 
chronic sacroiliitis is manifest by an abnormal gait and 
forward flexion of the thoracolumbar spine to 60 degrees 
(with repetitive motion) with no evidence of favorable 
ankylosis or incapacitating episodes having a total duration 
of four or more weeks during the past twelve months.


CONCLUSIONS OF LAW

1. The veteran does not have hypertension that is related to 
his military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2. The criteria for entitlement to a disability rating in 
excess of 10 percent, from July 31, 2004 to December 27, 
2005, and in excess of 20 percent, as of December 28, 2005, 
for a herniated disc of the thoracolumbar spine with 
bilateral chronic sacroiliitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
veteran's claim of service connection for hypertension.  An 
April 2004 statement informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefit.  
The Board notes that the appellant specifically indicated he 
had received the statement in April 2004, prior to the August 
2004 rating decision.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A March 2005 letter sent to the veteran informed him of the 
information and evidence necessary to warrant entitlement to 
an increased disability rating for a herniated disc of the 
thoracolumbar spine with bilateral chronic sacroiliitis.  To 
the extent that the March 2005 notice was not given prior to 
the initial adjudication of the claims, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  Although the notice provided to the 
veteran in March 2005 was not given prior to the first 
adjudication of the claim, the case was readjudicated after 
the notice was provided, and an additional supplemental 
statement of the case was provided to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice for service 
connection claims must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  A March 2006 
letter was sent to the veteran providing such notice.

The Board notes that the veteran was not provided notice 
regarding the effective date until after the August 2004 and 
February 2006 adjudications of the veteran's claim.  Despite 
the fact that information regarding this element was provided 
to the veteran in a March 2006 letter, after the initial 
adjudication, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, the Board concludes below that the preponderance is 
against the veteran's claim to an initial increased rating, 
and, therefore, any questions as to the appropriate effective 
date to be assigned are rendered moot.

The April 2004 and March 2005 letters advised the veteran of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
These letters also essentially notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.
B. Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO was able to obtain the veteran's 
service medical records and discharge papers.  There is no 
indication of any available outstanding records, identified 
by the appellant, which have not been obtained.  The veteran 
was provided two VA examinations in conjunction with his 
claim.

Analysis

I. Service connection for hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Hypertension, as defined by 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2006), means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  Id.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).
The veteran's service medical records are absent any mention 
of elevated blood pressure, nor is there evidence of a 
diagnosis of hypertension.  The May 2004 VA examiner took the 
veteran's blood pressure three times during the examination, 
and found that none of the readings were abnormally high.  
The VA examination report also notes that the veteran's blood 
pressure was again taken three times on the day following the 
examination, and the next day after that.  The VA examiner 
reviewed these blood pressure readings in writing his 
examination report.  Following the interview and examination 
of the veteran, and reviewing the additional blood pressure 
readings, the VA examiner concluded that there was no 
pathology to support a diagnosis of hypertension.

The Board acknowledges the veteran's own statements that he 
currently has hypertension, and that his blood pressure 
continues to rise.  However, as a layperson, the veteran is 
not competent to provide a diagnosis or etiological opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional is competent to provide such evidence.  
Therefore, with no medical evidence of a current diagnosis or 
any evidence of persistent symptoms or treatment, the Board 
finds that the veteran does not currently have hypertension.  
The claim for service connection must be denied.

II. Increased rating for a herniated disc of the 
thoracolumbar spine with bilateral chronic sacroiliitis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This is an initial rating.  Therefore, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R. § 4.71a 
(2006)).  A General Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, 30 degrees, left and 
right lateral flexion, 30 degrees; and left and right lateral 
rotation, 30 degrees.

Intervertebral disc syndrome is also evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
or on the total duration of incapacitating episodes over the 
past 12 months, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 
provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is applied for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  For the purpose of rating disability from 
arthritis, the cervical vertebrae, dorsal vertebrae, and 
lumbar vertebrae are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45(f) 
(2006).  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  Id.

A. Initial increased rating in excess of 10 percent for a 
herniated disc of the thoracolumbar spine with bilateral 
chronic sacroiliitis prior to December 28, 2005

Service connection was established for a herniated disc of 
the thoracolumbar spine with bilateral chronic sacroiliitis 
as of July 31, 2004, and a 10 percent rating was assigned.  
This disability rating was assigned based on evidence that 
the veteran had a painful range of motion.  See 38 C.F.R. § 
4.59 (2006).

The Board finds that the 10 percent rating was appropriate 
given the veteran's symptomatology prior to December 28, 
2005.  March 2004, May 2004, and June 2004 medical records 
all indicate that the veteran had full range of motion in his 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, Note (2), see 
also Plate V (2006).  A May 2004 examination report indicates 
a diagnosis of dextrorotational scoliosis of the lumbar 
spine, which might be suggestive of a 20 percent disability 
rating.  However, the remainder of the veteran's medical 
records do not show objective pathology to support this 
isolated finding, and a December 2005 VA examination 
radiology report notes that there is no radiological evidence 
to support this diagnosis.  The Board finds the radiology 
report to be of greater probative value than the clinical 
finding because of its more specific and technical nature.  
Finally, there is no evidence of record of abnormal gait, 
reversed lordosis, or abnormal kyphosis, nor is there any 
evidence of any abnormal motor or sensory function that would 
suggest a neurological disability prior to December 28, 2005.

Although the May 2004 examiner noted that the veteran's range 
of motion was not limited by pain, the examination report 
indicates that the veteran reported a constant, aching, 
localized low back pain, as well as pain following physical 
activity and when bending forward.

In light of the above evidence, which demonstrates that the 
veteran has complaints of back pain, but full range of 
motion, and no abnormal gait, spinal contour, ankylosis, or 
neurological disability, the Board finds that no more than a 
10 percent disability rating is warranted for the time period 
from July 31, 2004 to December 27, 2005.

B. Initial increased rating in excess of 20 percent for a 
herniated disc of the thoracolumbar spine with bilateral 
chronic sacroiliitis as of December 28, 2005

Following the veteran's substantive appeal, filed in February 
2005, the veteran was afforded a new VA examination in 
December 2005.  Following the examination, the RO increased 
the disability rating for the veteran's service-connected 
herniated disc of the thoracolumbar spine with bilateral 
chronic sacroiliitis to 20 percent effective December 28, 
2005, the date of the VA examination.  The RO also issued a 
separate rating decision which granted service connection for 
nerve root compression with decreased plantar flexion of the 
right lower extremity at 10 percent disabling effective 
December 28, 2005.  However, this issue is not before the 
Board on appeal.

The December 2005 examination report notes that the veteran 
continues to report constant pain in the low back; however, 
now he also reports pain through each leg, buttocks, and 
feet.  The veteran also stated that he spends two days in bed 
each month due to the pain.  The VA examiner noted that the 
veteran had a normal posture, but that his right leg was 
heavy, and that the veteran occasionally dragged it.  The 
examination report also indicates that a muscle spasm was 
present, and that the veteran's low back was tender.  The 
veteran had range of motion of flexion to 75 degrees, with 
pain between 50 and 75 degrees; flexion decreased to 60 
degrees after repetitive use.  The veteran had extension to 
30 degrees with no pain.  However, pain was noted in all 
other ranges of motion.  Specifically, the veteran had right 
and left lateral flexion to 25 degrees with pain between 15 
and 25 degrees and right and left rotation to 30 degrees with 
pain between 20 and 30 degrees.  Pain was also listed as a 
factor causing decreased range of motion, including fatigue 
and lack of endurance.  The VA examiner indicated that 
intervertebral disc syndrome was present, involving the S1 
nerve root.  Finally, mild motor weakness was noted to knee 
flexion and plantar flexion at the right ankle.  Sensory 
function was normal.  

There was no evidence of favorable ankylosis or a range of 
motion of flexion less than or equal to 30 degrees, both of 
which would warrant a disability rating in excess of 20 
percent.  See 38 C.F.R. § 4.71a (General Rating Formula for 
Diseases and Injuries of the Spine).  Furthermore, there is 
no evidence of record that the veteran experienced 
incapacitating episodes of four weeks or more during the past 
twelve months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

As previously mentioned, the veteran is service-connected for 
a nerve root compression with decreased plantar flexion of 
the right lower extremity, and this issue is not on appeal 
before the Board.  Other than the findings regarding such 
neurological component, there is no evidence of any 
additional neurological disabilities which are associated 
with the veteran's herniated disc of the thoracolumbar spine 
with bilateral chronic sacroiliitis.

Thus, the Board finds that a 10 percent disability rating 
most closely approximates the veteran's disability from July 
31, 2004 to December 27, 2005, and a 20 percent disability 
rating as of December 28, 2005, and based upon the above 
analysis a preponderance of the evidence is against higher 
evaluations.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an initial increased evaluation in excess of 
10 percent from July 31, 2004 to December 27, 2005, and in 
excess of 20 percent as of December 28, 2005, for a herniated 
disc of the thoracolumbar spine with bilateral chronic 
sacroiliitis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


